Per Curiam.
1. The transcript contains no bill of exceptions, but the parties bave stipulated that tbe only issue involved is whether tbe defendant at tbe time the' action was commenced bad possession of the horses, and it is agreed that this question may be submitted upon tbe original evidence as taken and reported at tbe trial by the stenographer. Tbe question sought to be reviewed involves certain exceptions claimed to bave been taken and allowed to tbe admission of evidence, but these exceptions cannot become a part of tbe record of the cause until settled, allowed, and signed by tbe judge, and filed with tbe clerk: Hill’s Code, § 233. Tbe stipulation of facts by tbe parties cannot take the place of a bill of exceptions: Umatilla Irrigation Company v. Barnhart, 22 Or. 389 (30 Pac. 37).
2. Nor can tbe original evidence as taken and reported by tbe official stenographer, in tbe absence-of a certificate from tbe trial judge, be considered or reviewed on appeal: Singer Manufacturing Company v. Graham, 8 Or. 17.
3. In an action at law tbe assignment of alleged errors contained in tbe notice of appeal is tbe pleading, and tbe bill of exceptions is tbe proof by which tbe judgment of a trial court is reviewed on appeal, and without such proof we are confined to an examination of such errors as may appear *235from an inspection of the record. The record discloses that the court passed upon all the material issues involved in the pleadings, and made its statement of the facts found as broad as the allegations of the complaint; that its statement of the law is deducible from the facts so found, and hence the findings support the judgment which is affirmed.
Affirmed.